Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered and are persuasive. All prior rejections are withdrawn.
	However, new ground(s) of rejection is made for claims 22-23 as being anticipated by Norvell et al. (U.S. Patent Application Pub. No. 2010/0322429). Applicant’s amendments necessitated the new grounds of rejection. Accordingly, this action is Final.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norvell et al. (U.S. Patent Application Pub. No. 2010/0322429, hereinafter “Norvell”).
Claim 22 is directed to a non-transitory computer-readable medium comprising an encoded multichannel signal which comprises encoded channels and information indicating whether or not an apparatus for decoding shall fill spectral lines of one or more frequency bands. The encoded channels and additional information comprise nonfunctional descriptive material and therefore these limitations are not provided patentable weight.
In determining whether to give a claim limitation patentable weight, the first step is to determine whether the limitation in question is in fact directed toward printed matter. A limitation is printed matter only if it claims the content of information. See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). In this case, the claim limitations are directed to the encoded multichannel signal. In other words, the claim limitations claim information describing the multichannel signal itself. Once it is determined that the limitations are directed to printed matter, one must then determine if the matter is functionally or structurally related to the associated physical substrate. Id. at 850, 117 USPQ2d at 1268. In this case the computer-readable medium merely serves as a container for the encoded multichannel signal. There are no computer instructions claimed that would perform some function with respect to the computer with which it is associated. While the claimed “information” indicates whether or not an apparatus shall fill spectral lines of one or more frequency bands, it is still merely an indicator provided to the apparatus. The information does not comprise the necessary functional computer code that would determine whether or not to fill spectral lines of one or more frequency bands in response to receiving the information.  The claim is directed toward conveying meaning to a human (i.e. conveying the encoded multichannel signal) rather than towards establishing a functional relationship between the recorded data and the computer.
For these reasons, the recited encoded channels and information have not been provided patentable weight.
Norvell discloses a non-transitory computer-readable medium comprising an encoded multichannel signal (multi-channel encoded audio for audio storage, paragraph [0081]).

Claim 23 recites additional information associated with the encoded multichannel signal. Similarly to claim 22, the additional information merely serves as an indicator provided to the apparatus that further describes the encoded signal. The information does not provide the necessary functional computer code to, for example, fill spectral lines based on the additional information. Thus, for similar reasons as claim 22, the limitations of claim 23 have not been given patentable weight.
Norvell discloses a non-transitory computer-readable medium comprising an encoded multichannel signal (multi-channel encoded audio for audio storage, paragraph [0081]).


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Valero et al. (U.S. Patent Application Pub. No. 2016/0140974,
hereinafter “Valero”). Valero discloses a method for performing noise filling based on noise generated using spectral lines from a previous frame of, or a different channel of the current frame of, a multichannel audio signal (see Abstract). However, Valero and the additional prior art of record does not disclose or suggest extending the disclosed noise filling method to accommodate three or more decoded channels, wherein for a selected group of two channels from the three channels, a noise filling module is adapted to identify for at least one of the two channels of the selected pair of two decoded channels, one or more frequency bands, within which all spectral lines are quantized to zero, and to generate a mixing channel using two or more, but not all of the three or more previous audio output channels, and to fill the spectral lines of the one or more frequency bands with noise generated using spectral lines of the mixing channel, wherein the noise filling module is adapted to select the two or more previous audio output channels that are used for generating the mixing channel from the three or more previous audio output channels depending on side information, as recited in claim 1. Independent claims 18 and 20 recite similar limitations, and are allowed for the same reasons as claim 1.
	Claims 19 and 21 require an encoding method for a multichannel signal, comprising generating an encoded multichannel signal using encoded channels, initial multichannel parameters and further multichannel parameters and comprising an information indicating whether or not an apparatus for decoding shall fill spectral lines of one or more frequency bands, within which all spectral lines are quantized to zero, with noise generated based on a previously decoded audio output channels that have been previously decoded by the apparatus for decoding. For similar reasons as claim 1, Valero and the additional prior art of record does not disclose or suggest these steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 9/12/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656